 



 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
as of the 13th day of February, 2013 (the "Effective Date"), and is by and
between Andrew D. Perlman, an individual residing at the address listed in
Exhibit "A" ("Executive"), and Vringo, Inc., a Delaware corporation with
principal offices located at 780 3rd Avenue, 15th Floor, New York, NY 10017 (the
"Company").

 

WITNESSETH

 

WHEREAS, the Executive desires to continue to be employed by the Company as its
Chief Executive Officer ("CEO") under the terms set forth herein and the Company
wishes to continue to employ Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.Employment and Duties.

 

(a)        Subject to the terms of this Agreement, the Company agrees to
continue to employ, and Executive agrees to continue to serve, as its CEO. The
duties and responsibilities of Executive shall include the duties and
responsibilities normally associated with such positions and such other
executive officer duties and responsibilities consistent with such positions as
the Company's Board of Directors (the "Board") may from time to time reasonably
assign in good faith to Executive. At all times during the Employment Period (as
defined below), the Executive shall report directly to the Board.

 

(b)        Executive shall continue to serve as a member of the Board until the
term of his directorship expires and he is not re-elected or his earlier
resignation or removal from the Board.  As long as the Executive remains the CEO
of the Company, the Nominating and Governance Committee will recommend the
Executive for reelection to the Board. At the unanimous (with the Executive
abstaining) request of the Board, upon termination of his employment by the
Company for Cause (as defined below) or by the Executive without Good Reason (as
defined below), the Executive shall resign as a member of the Board and any
committees thereof and, in the absence of any other written resignation
proffered to the Board, this Agreement shall constitute such a written
resignation, effective upon the termination of employment by the Company for
Cause or by the Executive without Good Reason. Executive shall devote
substantially all of his working time and efforts during the Company's normal
business hours to the business and affairs of the Company and its subsidiaries
and to the diligent and faithful performance of the duties and responsibilities
duly assigned to him pursuant to this Agreement. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) performing services for such
other companies as the Company may designate or permit, (ii) serving, with the
prior written consent of the Board, which consent shall not be unreasonably
withheld, as an officer or member of the boards of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses or charitable, educational or civic organizations, (iii) engaging in
charitable activities and community affairs, and (iv) managing Executive's
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), (iii) and (iv) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
Executive's duties and responsibilities hereunder.

 

 

 

 

 

2.           Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, upon the terms set forth in this
Agreement, for the period commencing on the Effective Date and ending on the
three year anniversary of the Effective Date, unless sooner terminated in
accordance with the provisions of Section 9 below (such period is the
"Employment Period"). The parties agree to commence negotiations to enter into a
new employment agreement at least six (6) months prior to the expiration of the
Employment Period and to conclude those negotiations no later than the date that
is three (3) months prior to the expiration of the Employment Period (the
"Negotiations Period"), provided however, that it is the Executive's obligation
to provide to the Chairman of the Compensation Committee a proposal regarding
the terms of the continued employment prior to the commencement of the
Negotiations Period.

 

3.           Place of Employment. Executive's services shall be performed at the
Company's offices located at 780 3rd Avenue, 15th Floor, New York 10017 and any
other locus where the Company and Executive mutually agree is an acceptable
location from which Executive's services may be performed. The parties
acknowledge that any location in the Borough of Manhattan, City of New York, is
an acceptable location. The parties further acknowledge, however, that Executive
may be required to travel in connection with the performance of his duties
hereunder.

 

4.Compensation.

 

(a)        Base Salary. For all services to be rendered by Executive pursuant to
this Agreement, the Company agrees to pay Executive during the Employment Period
an annual base salary, less applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions (the "Base Salary") as follows: (i)
retroactive to January 1, 2013 until December 31, 2013, at an annual rate of
$385,000; (ii) from January 1, 2014 to December 31, 2014, at an annual rate of
$400,000; and (iii) from January 1, 2015 through the remainder of the Employment
Period, at an annual rate of $415,000. The Base Salary shall be paid in periodic
installments in accordance with the Company's regular payroll practices.

 

5.           Bonuses and Incentive Compensation. During the Employment Period,
the Executive will be eligible to participate in any annual bonus or other
incentive compensation program that the Company may adopt from time to time for
its executive officers. To the extent that the Company is required pursuant to
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act to
develop and implement a policy (the "Policy") providing for the recovery from
the Executive of any payment of incentive-based compensation paid to the
Executive that was based upon erroneous data contained in an accounting
statement, this Agreement shall be deemed amended and the Policy incorporated
herein by reference as of the date that the Company takes all necessary
corporate action to adopt the Policy, without requiring any further action of
the Company or the Executive, provided that any such Policy shall only be
binding on the Executive if the same Policy applies to the Company's other
executive officers.

 

 

 

 

6.           Expenses. Executive shall be entitled to reimbursement for all
reasonable and appropriate travel, entertainment, and other expenses incurred by
Executive while employed (in accordance with the policies and procedures
established by the Company for its executive officers) in the performance of his
duties and responsibilities under this Agreement; provided that Executive
properly accounts for such expenses in accordance with Company policies and
procedures. The Company shall cause a credit card to be issued to Executive to
be used by the Executive solely to pay for travel and entertainment expenditures
reasonably necessary for the performance of his duties and Company and otherwise
in accordance with written policies and procedures approved by the Board, but
use of such credit card is not a condition for reimbursement. The Executive
shall be responsible for any unreasonable or inappropriate expenses incurred in
violation of Company policies and procedures.

 

7.           Other Benefits. During the Employment Period, the Executive shall
be eligible to participate in all incentive, savings, retirement (401(k)), and
welfare benefit plans, health, medical, dental, vision, life (including
accidental death and dismemberment) and disability insurance plans
(collectively, to the extent they exist, "Benefit Plans"), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's executive officers, provided however,
that the Company may not reduce the benefits provided to the Executive under
these Benefits Plans without the Executive's written consent'.

 

8.           Vacation. During the Employment Period, the Executive shall be
entitled to twenty (20) days of paid time off ("PTO") per year. PTO shall be
taken at such times as are mutually convenient to the Executive and the Company.
The Executive may carry up to ten (10) days of unused PTO forward from one
calendar year to the next. All other unused PTO will be forfeited at the end of
the calendar year. The Company shall not pay executive for any unused PTO upon
termination of employment.

 

9.Termination of Employment.

 

(a)        General. The Employment Period and the Executive's employment
hereunder shall terminate upon the earliest to occur of: (i) Executive's death,
(ii) a termination by reason of Executive's Disability, (iii) a termination by
the Company with or without Cause, (iv) a termination by Executive with or
without Good Reason, or (v) the last day of the Employment Period.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Internal Revenue Code, (the "Code"))
upon a termination of employment shall be delayed until such time as Executive
has also undergone a "separation from service" as defined in Treas. Reg.
1.409A-1(h), at which time such nonqualified deferred compensation (calculated
as of the date of Executive's termination of employment hereunder) shall be paid
(or commence to be paid) to Executive on the schedule set forth in this Section
9 as if Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive's ultimate "separation from service."

 

 

 

 

 

(b)        Death. If Executive dies during the Employment Period, this Agreement
and the Executive's employment with the Company shall automatically terminate
and the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive's heirs,
administrators or executors (i) any earned but unpaid Base Salary up to and
through the date of termination, (ii) any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company up to and through the date of
termination, and (iii) any benefits provided under the Company's employee
benefit plans pursuant to, and in accordance with, the terms of such plans
through the date of termination (collectively, the "Accrued Obligations"). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.

 

(c)        Disability. In the event that during the Employment Period the
Company determines that the Executive is unable to perform his essential duties
and responsibilities hereunder to the full extent required by the Company by
reason of a Disability (as defined below), this Agreement and the Executive's
employment with the Company shall terminate immediately upon notice to the
Executive, and the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the Accrued
Obligations. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. For purposes of this Agreement, "Disability" shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his essential duties and responsibilities
hereunder for ninety (90) consecutive days, or an aggregate of one-hundred and
eighty (180) days during any twelve consecutive months, as determined consistent
with applicable law, provided that the determination of Executive's physical or
mental health and the date of the Disability shall be determined by a medical
expert who will examine the Executive as appointed by mutual agreement between
the Company and the Executive, which agreement shall not be unreasonably
withheld or delayed by either party. Executive hereby consents to such
examination and consultation regarding Executive's health and ability to perform
as aforesaid.

 

(d)By the Company for Cause.

 

(1)        At any time during the Employment Period, the Company may terminate
this Agreement and the Executive's employment hereunder for Cause. Such
termination shall be effective immediately upon notice to the Executive.

 

 

 

 

"Cause" as used in this Agreement shall mean: (a) the willful and continued
failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive's death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to a felony, (c) intentional breach of Section 10 of
this Agreement, (d) an intentional breach of the Non-Disclosure and
Non-Solicitation Agreement of even date herewith (the "NDA"); or (e) a unanimous
good faith finding by the Board (with the Executive abstaining) that Executive
has engaged in fraud, dishonesty, gross negligence or misconduct which, if
curable, has not been cured by Executive within thirty (30) days after his
receipt of a written notice from the Board stating with reasonable specificity
the basis of such finding.

 

(2)        Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive the Accrued
Obligations. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(3)        It is expressly acknowledged and agreed that the decision as to
whether "Cause" exists for termination of the employment relationship by the
Company is delegated to the Board for determination.

 

(e)By the Executive for Good Reason.

 

(1)        At any time during the Employment Period, subject to the conditions
set forth in Section 9(e)(2) below, the Executive may terminate this Agreement
and the Executive's employment with the Company for Good Reason. "Good Reason"
as used in this Agreement shall mean the occurrence of any of the following
events: (a) the assignment, without the Executive's consent, to the Executive of
duties that result in a substantial diminution of the duties that he assumed on
the Effective Date; provided, however, the failure of the Executive to be
reelected to the Board shall not be deemed to be a diminution of duties; (b) the
assignment, without the Executive's consent, to the Executive of a title that is
subordinate to the title Chief Executive Officer; (c) a reduction in Executive's
Base Salary; (d) the Company's requirement that Executive regularly report to
work in a location that is more than fifty miles from the Company's current New
York office as of the date of this Agreement, without the Executive's consent;
(e) a change in reporting relationship, provided however, that Good Reason does
not include a change in the reporting relationship whereby Executive will report
to the board of directors of an acquiring company after a Change of Control (as
that term is defined in the Corporation's 2012 Employee, Director and Consultant
Equity Incentive Plan); or (f) a material breach by the Company of this
Agreement.

 

 

 

 

 

(2)        The Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within thirty (30) days of its receipt from the Executive of such written
notice. The Company shall retain the discretion to terminate the Employment
Period at any time during the Good Reason notice period provided for in this
Section 9(e)(2).

 

(3)        In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive's heirs, administrators
or executors):

 

(A)        The Accrued Obligations through the date the Employment Period is
terminated.

 

(B)        An amount of Base Salary (at the rate of Base Salary in effect
immediately prior to the Executive's termination hereunder) equal to the lesser
of (x) one (1) times the Executive's Base Salary, and (y) two (2) times the Base
Salary payable for the number of full months remaining in the Employment Period.
Except as otherwise provided in this Agreement, the Company shall pay to
Executive the amounts provided in this Section 9(e)(3)(B) in substantially equal
installments commencing on the Company's next regular payroll date following the
date the Release (referenced in Section 9(i) below) becomes irrevocable and
enforceable, provided, however, that if the ninety (90) day period referenced in
Section 9(i) below begins in one calendar year and ends in the following
calendar year, the Company shall pay to Executive the amounts provided in this
Section 9(e)(3)(B) in substantially equal installments commencing on the
Company's first eligible regular payroll date occurring in the following
calendar year. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

 

 

(C)        Subject to Section 9(i) below, COBRA continuation coverage paid in
full by the Company, so long as Executive has not become actually covered by the
medical plan of a subsequent employer during any such month and is otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of twelve (12) months following the date of termination. After such period,
Executive is responsible for paying the full cost for any additional COBRA
continuation coverage to which Executive is then entitled. If the Company's
payment of the COBRA premiums on the Executive's behalf would violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the "Act") or
Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.

 

(f)        By Executive without Good Reason. At any time during the Employment
Period, the Executive shall be entitled to terminate this Agreement and the
Executive's employment with the Company without Good Reason by providing prior
written notice to the Company of at least ninety (90) calendar days, provided
however that the Company shall maintain the discretion to terminate the
Employment Period at any time during the notice period set forth in this Section
9(f). Upon termination by the Executive of this Agreement and the Executive's
employment with the Company without Good Reason, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive the Accrued Obligations through the date the
Employment Period is terminated. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.

 

(g)        By the Company without Cause. At any time during the Employment
Period, the Company shall be entitled to terminate this Agreement and the
Executive's employment with the Company without Cause upon written notice to the
Executive. Upon termination by the Company of this Agreement and the Executive's
employment with the Company without Cause, the Company shall pay or provide to
the Executive (or, following his death, to the Executive's heirs, administrators
or executors) the amounts and benefits due upon a resignation for Good Reason,
as further described in Section 9(e)(3). The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.

 

(h)        Upon Expiration of the Employment Period. If the Executive's
employment terminates upon the expiration of the Employment Period set forth in
Section 1, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive the
Accrued Obligations.

 

 

 

(i)        Release of Claims. It is agreed that an express condition of the
payment or provision by the Company of any severance amount or post-termination
benefit called for under Section 9(e)(3) and Section 9(g) of this Agreement
(other than the payment of any Accrued Obligations) shall be subject to the
Company's concurrent receipt of a general release of all claims against the
Company and its affiliates by Executive in the form reasonably acceptable to the
Company and Executive, and such release must be effective and irrevocable prior
to the ninetieth (90th) day following the termination of the Executive's
employment (the "Release").

 

(j)        Additional Section 409A Provisions. Notwithstanding any provision in
this Agreement to the contrary:

 

(1)        Any payment otherwise required to be made hereunder to Executive at
any date as a result of the termination of Executive's employment that
constitutes non-qualified deferred compensation subject to Section 409A of the
Code shall be delayed for such period of time as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code (the "Delay Period"). On
the first business day following the expiration of the Delay Period, Executive
shall be paid, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

(2)        Each payment in a series of payments hereunder shall be deemed to be
a separate payment for purposes of Section 409A of the Code.

 

(3)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

 

 

10.Covenant Not to Compete.

 

(a)        The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Company that the Executive agree,
and accordingly, the Executive does hereby agree, that, he shall not, directly
or indirectly, at any time during the "Restricted Period" within the "Restricted
Area" engage in any "Restricted Business Activity" (as those terms are defined
in Sections 10(b), (c) and (d) below).

 

(b)        The term "Restricted Business Activity" as used in this Section 10,
means that the Executive shall not, directly or indirectly:

 

(1)        provide services, either on his own behalf or as an officer,
director, partner, consultant, associate, employee, owner, agent, independent
contractor, or co-venturer of any third party, (i) the primary value of which is
monetizing patent portfolios or (ii) to any company primarily engaged in the
business of monetizing patent portfolios. For the avoidance of doubt, engaging
in the licensing of patents to or from third parties for the purpose of
development and sale of products and services incorporating such patents by the
licensee is not a competing activity; or

 

(2)        solicit any material commercial relationships of the Company, other
than in the furtherance of the business of the Company during the Employment
Period;

 

provided however, that Restricted Business Activity shall not be construed to
prevent the Executive from (i) owning, directly or indirectly, in the aggregate,
an amount not exceeding two percent (2%) of the issued and outstanding voting
securities of any class of any company whose voting capital stock is traded or
listed on a national securities exchange or in the over-the-counter market; (ii)
providing services to any division, department or branch of another company that
does not itself engage in whole or in part in the business of innovation,
development and monetization of mobile technologies and intellectual property;
or (iii) soliciting any material commercial relationships of the Company for the
purpose of selling products or providing services that are not the same or
substantially similar to the products or services sold by the Company during the
Employment Period.

 

(c)        The term "Restricted Period," as used in this Section 10, shall mean
during the Employment Period plus two (2) years after the date the Executive is
actually no longer employed by the Company.

 

(d)        The term "Restricted Area" as used in this Section 10 shall mean
worldwide.

 

(e)        If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.

 

 

 

 

 

(f)        The provisions of this Section 10 shall survive the termination of
the Executive's employment hereunder and until the end of the Restricted Period.

 

11.Miscellaneous.

 

(a)        The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of this
Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of this Agreement shall entitle the Company, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)        The Executive may not assign or delegate any of his rights or duties
under this Agreement without the express written consent of the Company. The
Company will require any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, the "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this subsection (b) or which otherwise becomes
bound by all of the terms and provisions of this Agreement by operation of law.

 

 

 

(c)        This Agreement, together with the NDA and any indemnification
agreement, equity plan, stock option agreement, restricted stock unit agreement
or other stock agreement to which plaintiff is a party or otherwise subject to,
constitutes and embodies the full and complete understanding and agreement of
the parties with respect to the Executive's employment by the Company, and
supersedes all prior understandings and agreements, including, without
limitation, that certain offer letter by the Company to Executive dated March
18, 2010, whether oral or written, between the Executive and the Company, and
shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time. Notwithstanding the
foregoing, the NDA is amended by this Agreement such that the period in Section
4 of the NDA during which the Executive agrees not to solicit Business Partners
(as such term is defined in the NDA) shall be during the Executive's employment
with the Company and for a period of two (2) years thereafter.

 

(d)        Executive acknowledges that he has had the opportunity to be
represented by separate independent counsel in the negotiation of this
Agreement, has consulted with his attorney of choice, or voluntarily chose not
to do so, concerning the execution and meaning of this Agreement, and has read
this Agreement and fully understands the terms hereof, and is executing the same
of his own free will. Executive warrants and represents that he has had
sufficient time to consider whether to enter into this Agreement and that he is
relying solely on his own judgment and the advice of his own counsel, if any, in
deciding to execute this Agreement.

 

(e)        This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)        If this Agreement or the Employment Period is terminated for any
reason, the NDA (as amended by this Agreement) and Section 10 shall survive
termination of this Agreement.

 

(g)        In the event of litigation between the parties hereto regarding this
Agreement, the prevailing party shall be entitled to recover the costs and fees,
including reasonable attorney's fees, incurred by such party in the litigation.

 

(h)        The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(i)        All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. FedEx) for overnight delivery to the party at the address
set forth in the preamble to this Agreement, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

 

 

 

 

(j)        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in the
County and State of New York.

 

(k)        This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(l)        The Executive represents and warrants to the Company, that he has the
full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.

 

(m)        Each Party will pay its own costs and expenses related to the
transactions contemplated by this Agreement, except that the Company shall
reimburse the Executive for up to $10,000 for his legal fees incurred in
connection with the review and negotiation of this Agreement prior to the
Effective Date.

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]

 

 

 

 

[Signature Page to Executive Employment Agreement]

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

  

  //Andrew D. Perlman   Andrew D. Perlman       VRINGO, INC.       By: //John
Engelman   Name: John Engelman   Title: Independent Director and Chair of the  
Compensation Committee of the Board of Directors

 

 

 

